DETAILED ACTION

Response to Amendment
Claims 1-8 are pending in the application.  Previous grounds of rejection have been withdrawn as a result of the amendment submitted 5/19/2021.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments submitted 5/19/2021 with respect to amended instant independent claim 1 have been persuasive.  Instant independent claim 1 discloses a metal air battery including a metal air battery unit having a plurality of juxtaposed metal air battery cells, each cell having an air and metal electrode as set forth in the claim, the air electrode being exposed at an outer side of the casing, and each metal-air battery cell being provided with a liquid chamber and an air chamber, the air chamber being open at an upper part and open at a side part that is separate from the liquid chamber, wherein the metal-air battery cell unit has the plurality of the metal-air battery cells iuxtaposed to one another such that the air chambers are respectively formed between neighboring metal-air battery cells of the metal-air battery cell unit, and the side part of each air chamber is supplemented by the casing of an associated neighboring metal-air battery cell of the metal-air battery cell unit, whereby each air chamber is open only at the upper part thereof.

A further search of the prior art did not reveal any additional references that alleviate the deficiencies of the previously applied prior art references.  Therefore, amended instant independent claim 1 is found allowable over the cited prior art references of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725